t c summary opinion united_states tax_court phillip james burke and gail agnes storey petitioners v commissioner of internal revenue respondent docket no 6182-02s filed date james e schneider for petitioners sylvia l shaughnessy for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure the court must decide whether petitioner phillip james burke petitioner has a release from the custodial_parent so that he is entitled to claimed dependency_exemption deductions for his three children some of the facts in this case have been stipulated and are so found petitioners resided in san diego california when their petition was filed sec_7491 does not apply because this case involves a legal issue prior to his marriage to petitioner gail agnes storey petitioner was married to dorothy burke ms burke pursuant to a judgment of dissolution of marriage divorce decree entered by the superior court of california county of los angeles petitioner and ms burke were divorced on date at the time of their divorce petitioner and ms burke had three minor children brian megan and kathryn primary physical custody of the three minor children was awarded to ms burke with certain periods of physical custody awarded to petitioner the divorce decree contains the following provision petitioner is awarded the tax deduction for the children for which support is being paid until such time as respondent ms burke can provide evidence that her direct contribution to their support exceeds that of petitioner determination to be based on irs guidelines both petitioner and ms burke signed the divorce decree on date on line 6d of their joint federal_income_tax return petitioners claimed a total of five exemptions two personal exemptions and three dependency_exemptions for petitioner’s three children from his previous marriage to ms burke petitioners did not attach a form_8332 release of claim to exemption for child of divorced or separated parents to their federal_income_tax return ms burke was the custodial_parent of her three children during ms burke claimed dependent exemptions for each of her three children on her federal_income_tax return respondent allowed the dependent exemptions claimed by ms burke as the custodial_parent respondent issued a statutory_notice_of_deficiency to petitioners disallowing the three claimed dependency_exemptions sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means in pertinent part a son or daughter of the taxpayer over half of whose support was received from the taxpayer sec_152 in the case of a child of divorced parents sec_152 provides in pertinent part that if a child receives over half of his support from his parents who are divorced under a decree of divorce and the child is in the custody of one or both of his parents for more than one-half of the year then the child will be treated as receiving over half of his support from the parent having custody for a greater portion of the calendar_year petitioner as the noncustodial_parent is allowed to claim the children as dependents only if one of three statutory exceptions in sec_152 applies if an exception applies the noncustodial_parent is treated as providing over half of a child’s support we focus on sec_152 the exception on which petitioner relies sec_152 applies if the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date provides that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year the declaration required under sec_152 must be made on a completed form_8332 or otherwise conform to the substance of form_8332 sec_1_152-4t a q a-3 temporary income_tax regs supra the exemption may be released for a single year for a number of specified years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs petitioner attached a statement and a copy of the applicable pages of the divorce decree to his income_tax return petitioner the noncustodial_parent claimed the dependency_exemptions for his minor children for the year in issue pursuant to a provision in the divorce decree which stated that petitioner is awarded the tax deduction for the children for which support is being paid until such time as respondent ms burke can provide evidence that her direct contribution to their support exceeds that of petitioner determination to be based on irs guidelines petitioner claims that his statement including the attachment constitutes a declaration which conforms to the substance of form_8332 respondent’s position is that the statement does not conform to the substance of form_8332 we agree with respondent we hold that petitioner is not entitled to claim the exemptions in question because the statement does not state unconditionally that ms burke will not claim the children as exemptions or otherwise conform to the substance of form_8332 as required by the applicable regulations sec_152 horn v commissioner tcmemo_2002_290 cafarelli v commissioner tcmemo_1994_265 white v commissioner tcmemo_1996_438 in fact ms burke claimed the three exemptions for her children on her income_tax return we also note that the statement does not conform with form_8332 because it does not expressly set forth the name of each of the three children although kathryn is mentioned in another provision and because it does not specify the year years or all future years 114_tc_184 lastly the statement is not an unrestricted release of the exemptions to petitioner because it is conditioned on a support_test reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
